 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Spen&Company, Inc.andLocal 854, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 2-CA-9621.December 15, 1964DECISION AND ORDEROn July 27, 1964, Trial Examiner Louis Libbin issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices, and recom-mended that the allegations of the complaint pertaining thereto bedismissed.Thereafter, the General Counsel and the Respondentfiled exceptions to the Trial Examiner's Decision, with supportingbriefs; the General Counsel filed a brief in support of part of theDecision; and each party filed a brief in answer to the exceptionsfiled by the other.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,' the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.1.We agree with the Trial Examiner that the Union had obtainedvalid authorization cards from a majority of the employees in theappropriate unit by October 15, 1963, the date of its oral request forrecognition.However, even if the cards of Morales (whose cardtheTrialExaminer included in determining the existence of amajority) and Lugo (whose card the Trial Examiner did not evalu-ate because he found it not to be necessary to the majority) shouldbe considered to have been invalidly obtained due to misrepresenta-tions, the valid card signed by Torruellas on October 16 or 17,1963,may properly be counted to give the Union a majority as of1 The following inadvertenterrors inthe Decision are herebycorrected: In section III, B,second paragraph, first sentence,the date shouldread "October11" ; in sectionIII, E, 3, c,thirdparagraph,third sentence, the dateshould read"October 15".150 NLRB No. 21. HENRY SPEN & COMPANY, INC.139the date it was signed. Since the Union's request for recognitionwas clearly of a continuing nature, the Respondent's refusal to bar-gain would have begun no later than October 16 or 17, 1963?2.Like the Trial Examiner, we find that the totality of theRespondent's conduct subsequent to the Union's demand is indica-tive of bad faith, and that its failure to accord recognition to theUnion violated Section 8 (a) (5) of the Act .3 In so finding, we donot consider it necessary to pass upon the Trial Examiner's moreparticularized conclusions that the Respondent "could not in goodfaith refuse" to accept the Union's offer of a quick election by animpartial agency, or that Respondent's insistence upon either thesubmission of membership cards or a Board election was "clearlyarbitrary."3.The Trial Examiner found that Respondent's delay in process-ing a loan application of a striking employee constituted a reprisalagainst the employee's protected activity, in violation of Section8 (a) (1).In our view, the relevant evidence is insufficient to sup-port the inference drawn by the Trial Examiner that the delay inapproving the loan was for a retaliatory purpose.Accordingly, weset this finding aside.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order rec-ommended by the Trial Examiner, and orders that the Respondent,its officers, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order, with the fol-lowing modifications :1.Delete subsection 1(a) of the Recommended Order, and redes-ignate subsections 1(b) and 1(c) as 1(a) and 1(b), respectively.2.Delete the final sentence of the Recommended Order and sub-stitute the following :"IT IS FURTI-TER ORDERED that the complaint, insofar as it allegesthat the Respondent violated the Act by conduct other than thatfound to be violative herein, be, and it hereby is, dismissed."2 ScobellChemical Company v.N.L.R.B.,267 F. 2d 922 (C.A. 2).Unlike his colleagues,Member Leedomreliesonly on thefindings of the Trial Examiner as to the Union's ma-jority status3Subsequent to the hearing in this case,Respondent moved that the Board take noticeof a petition,allegedly signed after the hearingby most ofits employees,which declaresthat the employees do not wish to have the Union as their bargaining agent. On thebasis of the petition, Respondent requests that the Trial Examiner's 8(a) (5)findings bevacated, or,in the alternative, that the hearing be reopened to permit the introduction ofthe petition into evidence.The request is hereby denied.Thefactthat the employeesmay have subsequently revoked theUnion's authority to act in their behalf can have noeffect on the need for a bargaining order in this case, since,at the time of its request forrecognition,the Union validlyrepresented a majority of the employees.Franks Bros.Company v.N L.R B ,321 U.S. 702. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Delete the third indented paragraph in Appendix A attached tothe Decision, reading : "WE WILL NOT take economic reprisals againstany employee for engaging in the protected activity of a strike or forengaging in any other protected concerted activity."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponcharges filed on October 16 and December24, 1963, by Local854, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-ica, hereincalled the Union,the General Counsel of the NationalLaborRelationsBoard,by theRegional Director for Region2 (New York, New York), issued hiscomplaint,dated December 19, 1963,against Henry Spen &Company,Inc., hereincalled the Respondent.Withrespect to the unfair labor practices,the complaint, asamended at the hearing, alleges,in substance,that:(1)on October14, 1963,Respondent discharged 11 named employees,and thereafter failed and refused tooffer to reinstate them because of the union and concerted activities of variousemployees; (2) sinceOctober 14,1963, Respondent has refused,upon request, torecognize and bargain with theUnion which wasdesignated as bargaining represen-tative bya majorityof theemployees in a specified appropriate unit;(3) fromOctober 15toNovember 1, 1963,Respondent's employees went out on a strike,whichwas caused and prolonged by Respondent's unfair labor practices; (4) during thestrike,agents of Respondent engaged in reprisals against its employees because oftheir strike and concerted activity;and (5)by the foregoing conduct,Respondentviolated Section 8(a)(1), (3),and (5)and Section 2(6) and(7) of theNationalLaborRelations Act, as amended,herein calledthe Act.In itsduly filedanswer, asamended at the hearing,Respondent denies the appropriateness of the unit allegedin the complaint,themajority representative status of the Union,and all unfairlabor practice allegations;itaffirmatively avers that the 11 employees were laid offfor economic reasons and that its refusal to recognize and bargain with the Unionwas based on a good-faith doubt as to the Union's majority representative status.Pursuant to due notice, a hearing was held before Trial ExaminerLouis Libbinat New York, New York, atvarious intervals between February 10 and March 17,1964.All parties were represented by counsel,appeared at the hearing,and weregiven full opportunity to examine and cross-examine witnesses,to introduce rele-vant evidence,to argue orally,and to file briefs.On March 15,1964,the GeneralCounsel and the Respondent filed briefs,which Ihave fully considered.For thereasons hereinafter indicated,I find that Respondent has violated Section 8(a)(1)and (5),and has not violated Section8(a) (3 ), of the Act.Upon theentire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, a New York corporation,maintains plants in Brooklyn, NewYork, and Butler,New Jersey, where it is engaged in the manufacture,sale, anddistribution of tow trailers and related products.During the year preceding theissuance of the complaint,a representative period of its annual operations,Respond-ent manufactured, sold,and distributed products at its Brooklyn,New York, plantand furnished services, valued in excess of $100,000, which had a substantial impacton the national defense.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.IT.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the undisputed evidence in the record clearly shows, and Ifind that Local 854, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,the Charging Party in the instant case, is alabor organization within the meaning of Section 2(5) of the Act. HENRY SPEN & COMPANY, INC.141III.THE UNFAIR LABOR PRACTICESA. Background 11.Prior organizational effortsInDecember 1960, a different local of the Teamsters attempted to organizeRespondent's employees, and on December 8, 1960, filed a representation petitionwith the Board for an election among the employees at the Brooklyn, New York,plant (2-RC-11146).At a hearing held before the Board on this petition on Janu-ary 9, 1961, the Respondent contended that the"only appropriate unit was one com-prising the employees of both the Respondent's Brooklyn and Butler, New Jersey,plants.On April 4, 1961, the Board issued its decision, in which it rejected Respond-ent's contention and found appropriate a unit confined to the productionand mainte-nance employees of the Brooklyn plant. Thereafter, an election was held and thepetitioning union lost.2.The Shop Committee; Respondent's relationship therewithSometime after the 1961 election, Respondent recognized a Shop Committee,herein sometimes called the Committee, as the representative of the, production andmaintenance employees at the Brooklyn plant only.2 The Shop Committee compriseda group of five employees, elected by the production and maintenance employees atthe Brooklyn plant, and dealt with Respondent with respect to wages, hours, andworking conditions, thus constituting it a labor organization within-'the meaning ofthe' Act.Respondent recognized the Shop Committee under the following circum-stances:Some employees told Respondent that 80 percent of the employees hadvoted by secret ballot that they wanted the Shop Committee to represent them.Respondent did not ask to see the ballots or for any other proof but, relying on thisoral statement, recognized the Shop Committee as the representative of the Brooklynplant production and maintenance employees.Thereafter, the employees adopted aset of bylaws, a copy of which they gave to Respondent. Executive Vice PresidentBrinster testified that when the bylaws were submitted, "we looked them over, satdown together and reviewed them and said they appear to be pretty sensible. It isokay with us to operate under these bylaws.We have' no objection:"Thereafter,Respondent met with the Shop Committee about once a month and took up matterspertaining to wages, hours, and working conditions.Sometime in 1963 the Shop Committee found that the employees had lost faithin the Committee as an effective bargaining agent. Shop Committeeman Murphyresigned in July 1963, and Vice President Grande automatically assumed the positionof the presidency.Sometime between July 15 and the first part of September, theShop Committee met with Brinster and Detwiler, Respondent's vice president andassistantgeneral manager,respectively.The Committee pointed out that the employ-ees had no faith in the Committee and that they planned to dissolve the whole Com-mittee, and asked if Brinster would talk to the employees "and show reassurance thatthe Committee 'does have a leg to stand on in the Shop." Brinster agreed to do so.Shortly thereafter, Brinster called a meeting of all'the,production and maintenanceemployees at the'Brooklyn plant.He tried to "build up the Committee."He prom-ised that he was trying to work out the benefits they were seeking but pointed outthat it would take time.He assured them that the Committee did represent theemployees, that the Committee had a function, that he. has respect for the Commit-tee and really believesin it,that he wants to make a go of'it, and that he feels thatto let something like that "go down the drain" after it had been built up "would be ashame."1Unless otherwise indicated, the findings in this section are based on credited testimonyand evidence which is either admittedor undenied.2 LawrenceBrinster,Respondent's executivevice president,testified at 'one point thatthe Shop Committeewas organizedbefore the1960-61 organizational efforts of the Team-sters Local.At another point, he testified that the first election of the Committee washeld in June of either 1960 or 1961.However, in view of the testimonyof two committee-men and the 1961 Board's decisionwhich states that there was no bargaining history atthe Brooklyn plant, I find that Brinster was in error to the extent thathis testimonycontradicts the findings in the text., 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the Committee tried to function. In September a meeting was calledto elect new committeemen.Only about 50 percent of the employees showed suffi-cient interest to attend the meeting.Of those who attended, none would accept anynominations.President Grande got disgusted and walked out.Thereafter, whenAssistant Plant Manager Detwiler asked Grande if the Committee was making anyheadway with the men, Grande reported what had occurred at the meeting andexplained that he "had had enough" and did not "want any part of it."Detwilerurged Grande to try again and see what he could salvage and "not let this thingjust go off and forget about it."Grande made a few further attempts "but theywere futile."Thereafter, Detwiler continued to ask Grande how he was making out,and Grande replied, "Not so good."About October 7 or 8 he asked Grande whetherthey had elected a Committee and when they could get together, pointing out thatthere were items he would like to discuss.Grande replied that he felt it was futile,that he had made a number of attempts to get the Committee together, and that themembers were not interested.Brinster also inquired of the Committee members as to whether they were gettingany response from the employees, and was given a negative response.On Wednes-day, October 9, Brinster asked Committeemen Grande and Massaro about the statusof their Committee and whether they were going to elect officers and be active, stat-ing that there were things he wanted to discuss with them but he did not knowwhether they were representing the men at this point.They both voiced the opinionthat the Committee was dead because they could not get enough employees togetherto elect officers or representatives.At that point, Brinster saw Jack Murphy, theformer president, approaching, and asked Murphy if he knew the feeling of the menin regard to the Committee.Murphy replied that he did not but that he could findout.Brinster told Murphy to find out and to inform him at an early date whetheror not the Committee was functioning.On Friday, October 11, Brinster met Murphyin the shop and asked if he had an answer about the Committee and whether theycould have a meeting.Murphy replied that he would have to ask the committeemenand see how things worked out with them and that perhaps they could have a meetingin about 2 weeks. Brinster then asked if it was Murphy's opinion that there was noCommittee existing.Murphy replied, "Well, if that's the way you want to read it,that's the way it is."Brinster then asked Grande and Massaro if they had any dis-cussions with the men about the Committee. They replied that there did not seemto be any interest in the Committee and reaffirmed their opinion of the precedingWednesday that the Committee was dead for all intents and purposes.B.Union organizational campaign; summary of relevant conductSelf-organization among Respondent's production and maintenance employees atthe Brooklyn plant began again in the week of October 7, 1963.About 5 p.m. onTuesday, October 8, an employee committee, consisting of former Shop CommitteePresident Murphy, Prizzi, and Fenimore, met with Union President McDonough andother union representatives at the Ad Way bar, located near the Brooklyn plant, todiscuss the organization of the Brooklyn plant employees.The next day, the unionrepresentatives left union authorization cards for the employees to distribute.Begin-ning with Thursday, October 10, the employee committee began soliciting employeesignatures to the union authorization cards.Murphy, Prizzi, and Fenimore were theonly employees who engaged in such solicitation; they admittedly tried to keep theunion campaign secret and solicited in a secretive manner.However, on the veryfirst day, October 10, Foreman Mike Picolla, hereinafter found to be a supervisorwithin the meaning of the Act, told Arthur Terry, an employee in the fabricatingdepartment over which Piccola had jurisdiction, to make sure he knew what he wasdoing before signing a union card if he intended to sign one. Terry replied that hehad a mind of his own and "if I am going to sign it I am going to sign it." sOn Friday, November 11, the employee organizing committee gave Union Presi-dentMcDonough the signed union cards which they had collected.He told theemployee committee that he believed he had signed cards from "a sufficient majorityof the employees" and that he would send a telegram to Respondent requesting "ameeting to show recognition of the employees."The employees stated that no stepsshould be taken which would result in a long delay such as occurred in the 1960-1961 campaign, that this time they "wanted it quick" and to "get it done fast," andrecommended calling an immediate strike.They finally decided to call a meetingafter work on Monday, October 14, of all the employees to find out how the employ-ees felt.3The findings as to this conversation are based on the credited and undenied testimonyof Terry. HENRY SPEN & COMPANY, INC.143EarlyMonday afternoon, October 14, the Union sent Respondent a telegram,stating that "we represent your employees" and requesting "an immediate appoint-ment to negotiate a labor contract."That same afternoon, Respondent "laid off"11 employees, under circumstances hereinafter detailed.Vice President Brinsteralso telephoned the Union's office that afternoon and read to McDonough the tele-gram which Brinster was sending to the Union, in which he acknowledged receipt ofthe Union's telegram and advised it was being forwarded to Respondent's attorneywho will contact the Union's office.After work that day, October 14, the employees met with the union representatives,as planned the previous week.Also present were a majority of the laid-off employees.About 45 employees were present, including the laid-off employees. The layoffs werediscussed.Some employees expressed the view that the layoffs were because of theUnion's telegram received by Respondent; others stated they believed the layoffs weredue to work being slack; and still others expressed different opinions.McDonoughstated that the Union would try to get the jobs back for the laid-off employees, andexplained the benefits of unionization and the procedure of organizing, including thealternatives of petitioning for an election versus strike action.The employeesinformed McDonough of the 5-month delay involved when a different union hadpetitioned for an election in the 1960-61 campaign; they expressed the view thatbecause of the layoffs and the delay involved in a petition for an election of the typethey had in the 1960-61 campaign, a strike was necessary.The employees unani-mously voted to strike the next day.The next morning, Tuesday, October 15, as the employees came to work, the strikewas in progress.Employees picketed with signs, stating that employees of Respondentwere on strike and giving the Union's name. Strike headquarters was set up in thebackroom of the Ad Way bar, a block from the Brooklyn plant. That afternoon, atMcDonough's request, Brinster and Respondent's President Spen met with union rep-resentatives and an employee committee.McDonough claimed that the union repre-sented a majority of Respondent's employees and requested a meeting to negotiate acontract.Respondent's representatives and attorney refused to recognize or agree tomeet with the Union under the circumstances hereinafter detailed.During the periodof the strike, which lasted until November 1, further efforts of the Union to obtainrecognition and a meeting date were unsuccessful, as hereinafter more fully detailed.By November 1, 1963, all but one of the strikers had returned to work.C. The issuesThe principal issues in this case are whether (1) Respondent discriminated withrespect to the hire and tenure of employment of the 11 named employees who were"laid off" on October 14, 1963, in violation of Section 8(a)(3) and (1) of the Act,(2) Respondent's conduct on and after October 15 amounted to a refusal to bargainin violation of Section 8(a)(5) and (1) of the Act, and (3) during the strikeRespondent engaged in conduct independently violative of Section 8(a)(1), of theAct.Also involved are issues as to (1) the appropriateness of a unit confined to theproduction and maintenance employees of the Brooklyn, New York, plant, (2) thesupervisory status of three named foremen, and (3) the validity of certain authoriza-tion cards for the purpose of determining the Union's majority representative statusat relevant times.D. Alleged discrimination with respect to hire and tenure of employmentThe complaint alleges that "on or about October 14, 1963, Respondent discharged"11 named employees, that since that date Respondent has failed and refused to rein-state, or offer to reinstate, said employees to their former or substantially equivalentpositions of employment, and that Respondent took this action "because various ofits employees joined and assisted the Union and engaged in other concerted activityfor mutual aid and protection" and "in order to undermine the Union and to destroyitsmajority status among the employees."Respondent's answer denies these allega-tions and avers that "the decision to `lay-off' said eleven employees was based solelyon the lack of sufficient work on hand and available to said employees."1.Respondent's caseRespondent put in a strong case in support of its position.This consisted of thetestimony of Executive Vice President Brinster and Assistant General Manager Det-wiler, accompanied by visual charts prepared from Respondent's records, which insubstance is as follows:775-692-65-vol 150--11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 95 percent of Respondent'sbusinessisderived from contracts with thevarious governmentalagencies.As early as April 1963, Respondent began to see atrendin its businessindicative of a substantial drop in new orders from the variousgovernmental agencies. In addition, production on other jobs was held up becauseof the many changes ordered by the Government procurement office.However,Respondent was anxious to keep the work force intact in anticipation of receivingorders on jobs with respect to which bids were outstanding and of approvals on jobsas to which prototypes and samples were in progress or had been submitted.One ofthe jobs which Respondent was extremely anxious to get was an order for 378 muni-tions trailers.Respondent had first bid on this job in March or April, but it turnedout that Respondent was not the lowest bidder.However, in the latter part of Augustwhen a revised price was requested, Respondent had an opportunity to submit a newbid at a lower price and was hopeful of obtaining the job. This was regarded as anideal job for the plant because it would afford work for every department, includingfabricating, welding, assembly, painting, machine shop, and shipping.By the middle of September, it became apparent that if Respondent did not get themunitionstrailer job and did not get some of the prototypes which werein processcompleted and accepted within the next month or so, there would have to be a layoffof about 16 or 17 men. As it turned out, Respondent failed to achieve either objec-tive.Meanwhile, employees were kept busy on maintenance, cleanup, and othernonproductive work.On Monday, October 7, Brinster received a memorandumfrom Rainer, the contract officer in the procurement office in San Antonio, Texas(from which the munitions trailer order would emanate), stating that the require-ments for the munitions trailer job had been canceled.At Brinster's directions,Respondent's Sales Engineer Diffendorfer immediately contacted Rainer in SanAntonio and that same day left on Brinster's desk a note, stating that he had talkedto Rainer, that the latter indicated a possibility of negotiating with Respondent if therequirement continues, and that "we'll know more by Friday."When it thus appeared that the munitions trailer job was fading out of the pictureand the maintenance and cleanup work was running out, meetings were held todiscuss the necessity for the reduction in the work force.A preliminary discussionto that effect was'held on Wednesday, October 9, and a special meeting was calledfor Friday, October 11, "to discuss exactly what was the situation at that moment."Detwiler instructed Plant Superintendent Hausen to come to the Fridaymeetingprepared to make recommendations as to the number of men not needed to carryon the available work.The Friday meeting consisted of a morning and an afternoon session, and wasattended by Brinster, Detwiler, Hausen, and Foreman Cruz.Early that morning,Brinster instructed Sales Engineer Diffendorfer to telephone the contract officer inSan Antonio and get the final word on the munitions trailer job. In the morningsession,a discussion was held to determine how many men would have to be laidoff if the final word on the trailer job was negative. The figure recommended at thatsession was 15 or 16. Brinster asked Hausen and Cruz to make a careful review ofeverything that was left to be done so as to lay off the least number of people. Theafternoonsession lastedfrom 2 to 3 o'clock.When the meeting adjourned, Diffen-dorfer was still trying to make contact with San Antonio.The working hours are from 8 a.m. to 4:30 p.m.Not having heard from Diffen-dorfer by 4:30 p.m., Brinster informed Detwiler that if the layoff became necessary,itwould obviously have to be set up for Monday morning. He told Detwiler to haveanother meeting set up for Monday morning, October 14, and to instruct Hansen andCruz to have a layoff list prepared for review at the Monday morning meeting.AsBrinster was preparing to leave his office about 5:30 p.m. that day, Diffendorfercame in and dropped a note on his desk with the comment "There it is." The notestated that "San Antonio says they are cancelling entire requirements on trailers dueto mechanical problems and weld failure."About 11 a.m. on Monday, October 14, Brinster met with Detwiler, Hausen, andCruz, anda final decisionwas reached to lay off 11 men. Except for one employee,the selections for layoff were made in the order of their plantwide seniority standing.The one exception was Lopez, a timekeeper, because he was the only one qualifiedfor that work.Only three of the laid-off employees had more seniority than Lopez,and that consistedof not morethan 2 months.Itwas almost noon when the decision on the exact list of employees to be laid offwas reached.Brinster then told Detwiler to instruct Falls, Respondent's comptroller,to prepare checks for the full workweek ending the following Wednesday night, inlieu of notice.Brinster then instructed Hausen to pick up the checks at 1 p.m. andto distribute them to the men.Hansen indicated his intention to dismiss the menimmediately upon delivery of the checks so that they could turn in their tools and bechecked out without causing a jam at 4:30. HENRY SPEN&COMPANY, INC.145That afternoon the foremen informed the 11 men of their layoff for lack of work,gave them their checks,and told them to leave work immediately.In the latter partof December,when certain welding work became available, Respondent notified thetwo welders,Oregan and Bosback,in the group of laid-off employees that Respondentdesired to reemploy them.One of them,Bosback, was in fact reemployed in January1964.The remaining laid-off employees have neither been recalled nor replaced.2.The General Counsel's contentions and concludings findingsThe General Counsel contends in her brief that Respondent's true motive in lay-ing off and failing to recall the 11 employees was discriminatory and that, in anyevent, the timing of the layoffs was calculated to undermine the Union's campaign.More specifically,the General Counsel argues that the layoffs were undertaken as areprisalmeasure, after the Respondent learned of the Union's telegram requestingrecognition.Alternatively,the General Counsel further argues that in any eventRespondent knew of the Union's organizing campaign prior to that day, that ittherefore could have planned the layoff sooner,held it in abeyance,and effectuateditwhen it learned that the Union's campaign"was successful or nearing success."The employee organizers first began distributing union authorization cards andsoliciting employee signatures on Thursday,October 10.The solicitation was admit-tedly carried on secretively.The Respondent's knowledge of the Union's campaignto which the General Counsel has reference is based on the statement of ForemanPicolla to employee Terry on October 10 that Terry should make sure he knew whathe was doing before he signed a union card if he intended to sign one,as previouslyfound.The strongest evidence refuting the General Counsel's theories appears inthe testimony of Jack Murphy,one of the three employee solicitors and a chief wit-ness for the General Counsel.On cross-examination,Murphy credibly testified thatabout 3 weeks before the strike of October 15 he received information from anunimpeachably reliable source employed in Respondent'smain office to the effectthat a layoff of 15 to 17 employees was contemplated because of a slowing down inthe amount of available work.While no names were mentioned,Murphy was fur-ther informed that the layoff would be made in accordance with seniority.Murphyfurther credibly testified that when he received this information,he discussed it withanother member of the Shop Committee and with two other employees who wouldbe regarded as leaders by the remaining employees,that they wanted to try to savethe employees whose layoffs were contemplated,that they knew they "needed a lit-tleoutside help" because they felt that the Shop Committee was not sufficientlystrong for that purpose,and that it was as a result of this information which he hadreceived from this unimpeachable source that he first discussed the question of try-ing to organize the employees in a union.With respect to the timing of the layoffs in relation to the receipt of the Union'sOctober 14 telegram,stating that the Union represented Respondent's employees andrequesting an immediate appointment to negotiate a contract,the dates on the tele-gram indicate that it was delivered to Western Union by the Union at 1:25 p.m. andthat it was transmitted by Western Union to Respondent's teletype service at 1:54p.m.Brinster testified that this telegram was not called to his attention until about3 p.m., after the employees had already been notified of the layoffs.The testimonyof the General Counsel's own witnesses shows that while some men were notified oftheir layoff after 1:54 p.m.,the process of notifying the employees that they werebeing laid off actually began before that time and therefore before the receipt ofthe telegram on Respondent's teletype service.Thus, Union President McDonoughadmitted on cross-examination that at 1:30 or 1:45 p.m. employee Fenimore tele-phoned him to inform him about the layoff.And Fenimore,an employee solicitor,also admitted on cross-examination that he might have telephoned McDonough fromthe plant at that time,and that he told McDonough about other men being laid offbut did not say anything about himself at that time because he was one of the lastmen to be informed of the layoff. In addition,Brinster had instructed Superintend-ent Hausen to come up at 1 p.m. to pick up the checks and to give them out to themen. In any event, the final decision as to whom and how many were to be laid offand the instructions to inform the men of the layoff as soon as the checks weredrawn were made at the meeting held on Monday morning, October 14,before theUnion even sent its telegram to Western Union,as previously stated.The General Counsel also relies on the fact that the manner in which the layoffswere effected differed from that used on a prior occasion about 2 years earlier whenabout 15 employees were laid off. Thus, on the prior occasion,the employees werelaid off at the end of the workweek on Wednesday,about one-half hour before thequitting time, and Respondent had informed the Shop Committee about the intendedlayoffs before they were effectuated.Brinster credibly testified that as a result of 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomments made by laid-off employees in the past that it was better to start lookingfor a new job on a Monday morning, it was Respondent's policy to try to notify anemployee of his layoff at the end of the calendar week, in this case, Friday.AsRespondent had not received the final word on the munitions trailer job until afterthe end of the workday on Friday, the layoffs could not be effected until Monday.Moreover,on the prior occasion,according to Brinster's further credible testimony,the Shop Committee had complained about the abruptness of the layoff and theabsence of any prior notice. In view of these considerations and a desire to be aslenient as possible, Brinster credibly testified that he decided to effect the layoffs onMonday and to pay the employees for the full workweek.He further credibly tes-tified that the decision to dismiss the employees as soon as they were given theirchecks was due to Superintendent Hausen's desire to have sufficient time to checkthe employees out without causing a jam at the end of the workday at 4:30 p.m.The experience gained on the prior occasion,when a large group of laid-off employ-ees had not been dismissed early, may well have prompted Hansen to propose thisprocedure on this occasion.Brinster further credibly testified that the reason hehad not discussed the layoffs with the Shop Committee was because it did notappear to him that the Committee was functioning any longer.That there was infact no functioning Committee in existence at that time is affirmatively attested bythe General Counsel's own witnesses,Committeemen Murphy and Grande.More-over,Murphy admitted that when Brinster asked him about 3 or 4 days beforeOctober 15 to call a Committee meeting for the purpose of a general discussion withRespondent, Murphy replied that he would have to see how things worked out andthat it would take about 2 weeks.The foregoing explanations offered by Respond-ent appear to me to be reasonable and persuasive.The General Counsel hasadvanced no convincing grounds for rejecting them.Accordingly, I accept them asthe true and real basis for Respondent's conduct.The General Counsel further points to an alleged inconsistency in Respondent'sposition when she asserts that,about 2 months before the layoffs,Brinster assuredthe assembled employees that there would be no layoffs.On that occasion, Brinstertold the men that two of his former employees were now working for one of hiscompetitors,that he had heard that these men had carried trade secrets to this com-petitor which made it possible for the latter to underbid Respondent on jobs, andthat these two former employees were frequenting Respondent's shop and telling theemployees that Respondent was in bad financial straits and they should quit andwork for this competitor before Respondent went bankrupt.Brinster testified thatduring the course of this talk he told the men, in substance, that in view of Respond-ent's backlog of about$2 million scheduled over the next 6 to 8 months, there wouldbe no layoffs if Respondent were successful in its bids for new contracts, as hehoped they would be. Of the approximately 10 employees who testified as witnessesfor the General Counsel with respect to Brinster's talk, not more than 1 or 2 testifiedthat Brinster stated,without any qualifications,that there would be no layoffs. Theremaining witnesses qualified their testimony on cross-examination and indicated thatBrinster stated that he was going to do everything in his power to keep everybodyworking, or that he was trying to get contracts so there would not be any layoffs, orthat "he was expecting more contracts to keep the guys in work to do," or that hewas trying to get more work so that the people would not have to be laid off, or thathe was working on new contracts and hoped to get these contracts so that he wouldnot have to lay off, or that he had bids in for more work and was working on somelarge contracts with hopes of getting them and would do everything in his power tokeep full employment.The foregoing clearly demonstrates that the preponderanceof the evidence warrants the finding,which I herein make, that on this occasionBrinster assured the employees that,in substance,the Respondent had bids in formore jobs, was working on getting more contracts,and would do everything in itspower so that there would not be any layoffs. I find nothing in Brinster's speechwhich is inconsistent with the subsequent events and Respondent's conduct in effect-ing the layoffs.Finally, the General Counsel contends that, both at the time of the layoff andthereafter,there was sufficient work available to warrant retaining all the employees.In support of this argument,she points to the fact that Respondent knew in Sep-tember 1963 that it was low bidder on a large contract for a lubrication unit, thatat the time of the layoffs two of the men were told by their foremen that theywould be recalled in a few weeks,and that after receipt of the lubrication unit con-tract in January 1964 Respondent subcontracted about one-quarter of it.Brinsterexplained that thereis anautomatic 60-day time limit allowed to the Government toaccept a proposal even if it is the lowest bid,that the Government may then requestadditional time before awarding the job, and that in the case of the lubrication unit HENRY SPEN& COMPANY, INC.147job two or three extensions were requested with the result that Respondent was notawarded the contract until January 1964.He further pointed out that therefore,even though Respondent was low bidder on this job in September, he could notproceed to process any of it until he actually got the physical award because "goodbusiness sense dictates you don't put money into a job that you don't have.Andyou don't have it until you have a contract." That this was no mere pious statementor subterfuge is borne out by the example in connection with the munitions trailerjob,where Respondent's competitor, Stewart Avionics, was at first the low bidderbut did not end up with the contract. Indeed, President Spen testified that, after afew extensions on the lubrication unit job, there was talk by the Government ofcanceling out half of the requirements and a possibility even of canceling out thewhole requirement, and that there was a review in the Defense Department to deter-mine whether the items were actually needed.At the time of the hearing in thiscase,Respondent was still working on the prototype on this job.The prototype,which does not require the work of many people, was scheduled to be completedabout July 1964, and the shipments of completed units scheduled to begin in October.However, proposed schedules are not always maintained, as the protoype may failof approval and require changes, as has in fact occurred in the past. But until theprototype is completed and approved, Respondent cannot commence the manufactur-ing.As for the subcontracting of the component parts for the lubrication unit,President Spen testified that this was done because it was cheaper and in order tomeet delivery schedules after approval of the prototype.He further explained thatithad always been Respondent's practice to subcontract work on the outside when-ever it was cheaper to do so. Respondent did not replace any of the laid-off employ-ees.The foregoing, which was not contradicted, appear to me to be valid and con-vincing explanations.In addition, the General Counsel's own witnesses corroborated the testimony ofRespondent's witnesses that there was a slowdown of available work at the time ofthe layoffs.Thus, employee Eldiidge testified that about the middle of Septemberhe was concerned about the slowing down of available work, that he asked ForemanCruz what other work would be available, that Cruz replied that if the legal prob-lems were straightened out there would be some more aluminum tanks to work on,and that the first time he saw any more aluminum tanks was about the middle ofJanuary 1964.He further testified that when his work slows down, it means thatother work in the shop before his has slowed down too.Murphy testified that inthe latter part of September and early part of October there was a slack period, thatduring that time the men in his area were principally engaged in cleanup work, paint-ing, and repairing, and that he noticed men in other areas of the shop doing that sametype of work.Upon consideration of all the foregoing and the entire record as a whole, I amconvinced and find that the preponderance of the credible evidence does not sustainthe allegation that Respondent violated Section 8(a)(1) and (3) of the Act by itsconduct in laying off and not recalling the 11-named employees.Accordingly, Iwill recommend that this allegation be dismissed.E. Respondent's refusal to recognize and bargain with the Union1.The appropriate unitThe complaint alleges that the production and maintenance employees ofRespondent's Brooklyn, New York, plant, with the usual exclusions, constitute anappropriate unit within the meaning of Section 9(b) of the Act.The Respondentcontends that the only appropriate unit is one comprising the production and mainte-nance employees of both its Brooklyn and Butler, New Jersey, plants.In a decision issued by the Board on April 4, 1961, upon a petition filed by anotherTeamsters Local (2-RC-1146), the Board decided the unit issue as follows:The plants, located 35 miles apart, produce equipment for the military air-craft and missiles.The Butler plant is primarily a machine operation supplyingcomponent parts for the Brooklyn plant. It was operated by another employerprior to a merger 5 years ago. The Brooklyn and Butler plants employ, respec-tively, approximately 50 and 20 employees.There is no bargaining history orevidence of interchange of employees.Each plant has separate and immediatesupervision and hiring.The main office at the Brooklyn plant handles all rec-ords and purchases. In view of the geographic separation, the separate imme-diate supervision, the lack of interchange of employees, the absence of bargain-ing history, and the fact that no labor organization seeks a broader unit, wefind, notwithstanding some degree of interrelation between the Employer's twoplants, that a unit confined to the employees at the Brooklyn plant is appropriate. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith one important exception, the facts disclosed by the present record show nosignificant changes in the operations or history of the two plants which would war-rant a different finding.Thus, the record shows that the Butler plant is separatelysupervised, except for a weekly visit of a few hours by Vice President Brinster, andhiring and firing is handled exclusively and independently by the Butler foreman.Assistant Plant Manager Detwiler testified as follows: The Butler plant "houses themachine shop. It does the machine shop type of work whereas the Brooklyn plantdoes the structural or sheet metal and forming type of work ... the degree of pre-cision does not exist in Brooklyn as it exists in Butler.We have an ability to holdclose tolerances," which has "developed over the years" and is due to the machineryand the skill of the manpower in Butler. "There is no interchange of employees"between Brooklyn and Butler because "we operate with two different fields ofendeavor.They could be in juxtaposition physically, but we would not even then,if they were located across the street or alongside of each other, be able to swapone man from the Brooklyn operation to the Butler operation.It'sa difference inskill.A difference between toolmakers and hole punchers ...." The number ofemployees at Butler "is not necessarily correlated with Brooklyn."The work inButler "is not" interchangeable with the work in Brooklyn.The Brooklyn plantneither has the machinery, equipment, nor the type of employees capable of doingthe type of precision work done at Butler, and that same situation has always existed.The one important exception is that there now is a bargaining history.However,this bargaining history lends further support to the finding of an appropriate unitconfined to the employees of the Brooklyn plant alone.Thus, as previously found,the Respondent has recognized and bargained with the Shop Committee as the rep-resentative only of its Brooklyn plant employees?The Butler plant employees havenever been represented by the Shop Committee, nor have they participated in any ofthe elections or functions of the Shop Committee.The Union made no attempt toorganizethe Butler plant employees; nor did the Butler plant employees participatein the 1963 strike called by the Union.Upon consideration of all the foregoing, I find, as alleged in the complaint, thatall production and maintenance employees of Respondent employed at its Brooklyn,New York,plant,exclusive of office clerical employees,managerial employees,guards, and all supervisors as defined in Section 2(11) of the Act,constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.2.The Union's status as exclusive bargaining representativea.Supervisory status of foremenJenaro Cruz, Mike Picolla, and Bob Moll have the title of foreman at the Brooklynplant.The General Counsel contends that these three foremen should be excludedfrom the appropriate unit as supervisors within the meaning of the Act.TheRespondent contends that the three foremen do not possess the authority whichwould render them supervisors within the meaning of the Act and that thereforethey should be counted in determining the number of employees in the appropriateunit.The Brooklyn plant is comprised of three separate buildings, separated by a street,and referred to in the record as the old building,the new building,and the annex.The production and maintenance employees work in all three buildings.Most ofthe employees work with leadmen and group leaders, who admittedly are also full-time production and maintenance employees.Above the leadmen are the threeforemen, each of whom is in charge of specific sections of the plant.Above theforemen is Plant Superintendent Hausen, who is in charge of production at theBrooklyn plant.Hausen is responsible to Assistant Plant Manager Detwiler, who isalso in charge of engineering and other departments not part of the production andmaintenance unit.Detwiler is responsible to Executive Vice President Brinster.President Spen is primarily in charge of sales.Brinster, Detwiler, and a large number of employees testified as to the duties andauthorityof the foremen; neither the foremen nor Plant Superintendent Hausen,their immediate superior,were called as witnesses.The testimony shows that theforemen,who are assisted by the leadmen,are in charge of designated areas wherethey sometimes perform some physical work. They each have a desk in their respec-tive departments where they spend some time doing paperwork.Theyhave the4It is true that any benefits granted to the Brooklyn plant employees as a result ofnegotiations with the Shop Committee were also extended by Respondent to the Butlerplant employees. HENRY SPEN & COMPANY, INC.149responsibility to, and do, assign work to employees and see that production schedulesare kept.They transfer employees from section to section and give them permissionto take time off. They have the authority to recommend the hiring, discharge, wageincreases, and promotion of employees to Superintendent Hausen who will giveweight to such recommendations. In fact, Hansen refused to listen to an employee'srequest for a raise and insisted that he take it up with his foreman who was mostfamiliar with his work and who would then in turn make a recommendation toHausen.Brinster described the authority and duties of the foremen as follows:These men are delegated by the plant superintendent or foreman, Mr. Hansen,to carry out certain responsibilities in laying out the work for the men, assigningwork for the men, seeing that production schedules are kept, working on proto-types, to train the people, helping in the inspection to see that the job was madeaccording to the print and requirements, and generally to assist Mr. Hansen inthe carrying out of his responsibilities.He admitted that the foremen can recommend the hire and discharge of employeesand that Superintendent Hansen will give weight to such recommendations.Detwileradmitted that the foremen "may in the course of their work recommend to Mr.Hausen that one person is more proficient than another."He also admitted thatForeman Cruz and Picolla were required to be present at the meetings to determinethe number of employees to be laid off on October 14. Other than Hausen, whohas an office in one of the three separate buildings but spends most of the time inthe plant, the foremen are the only persons in charge of employees. The ratio ofadmitted supervisors to employees scattered over the 3 separate buildings wouldthus be I to 65 before the October 14 layoffs and 1 to 53 after the layoffs.Upon consideration of all the foregoing, I am convinced that the preponderanceof the evidence clearly warrants the finding, which I herein make, that ForemenCruz, Picolla, and Moll possessed, and in fact have exercised, the authority whichconstitute them supervisors within the meaning of Section 2 (11) of the Act.b.The card majorityThe General Counsel and the Respondent agree in their respective briefs that,excluding the 11 laid-off employees and the 3 foremen, 26 employees would consti-tute a majority of those in the above-found appropriateunitas of October 15, 1963.The Respondent further concedes that as of the time that the Union met withRespondent on the afternoon of October 15, the Union had received authorizationcards signed by 27 of the nonlaid-off employees in the appropriate unit, and that 14of these cards are valid designation cards which Respondent does not contest.Four of the contested thirteen cards are attacked by Respondent solely on theground that the employees signed them in blank, that is, that the employees did notfill in the requested information such as the date, age, address, occupation, wage, andthe name and address of Respondent. The printed portion of the card states that itisan"Application for membership" and that the signer authorizes the Union torepresent him in negotiating agreements as to wages, hours, and working conditions.Three of these four employees 5 credibly testified, without contradiction, that theyhad signed these cards before the October 15 strike, that at the time they signed thecards they wanted the Union to represent them, and that they participated in thestrike.The fourth employee, Thomas Pagan, credibly testified, without contradic-tion, that he signed the card before the strike, that he participated in the strike, thathe was on the employee committee which attended the October 15 meeting betweenrepresentatives of the Union and Respondent, and that he picketed. I find that thefact that these cards were signed in blank does not, under the circumstances, invali-date them for the purpose of determining the Union's majority status.One card is attacked on the ground that the employee signed it in blank and that byworking during the strike he repudiated the Union.This employee, Amos Eldridge,Jr., credibly testified, without contradiction, that he signed the card on October 10,that at the time he signed it he wanted the Union to represent him, and that he wasout on strike only 2 hours.The Board has held that the "fact that certain employeescrossed the picket line to work does not invalidate their cards so far as a determina-tion of majority status is concerned." 6 I find this to be a valid card for the purposeof determining the Union's majority status.5Allen Holmes, George Robinson, Victor Moralese Sierra Furniture Company,123 NLRB 1198-1199. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother card is attacked on the ground that the employee signed it in blank andthat the balance of the requested information on the card appears in different coloredink and different handwriting.This employee, Angello Fiorito, credibly testified,without contradiction, that he signed the card on October 10, that at the time hesigned it he wanted the Union to represent him, and that he participated in the strike.I find this to be a valid card for the purpose of determining the Union's majoritystatus:Two cards are attacked on the ground that they were signed on October 14 buthad been predated to October 10These employees 7 credibly testified, withoutcontradiction, that they signed the caid during the day on October 14, that at thetime they signed it they wanted the Union to represent them, and that they partici-pated in the strike. In addition, one of the employees, Bronson, also credibly testifiedthat he engaged in picketing. I find these to be valid cards for the purpose of deter-mining the Union's majority status as of October 15.The card of employee Britt is attacked on the ground that the requested informa-tion had already been filled in before he signed it. Britt credibly testified, withoutcontradiction, that he signed the card in the plant on October 14, that at the timehe signed it he wanted the Union to represent him, and that he participated in thestrike.I find this to be a valid card for the purpose of determining the Union'smajority status.The cards of employees Frank Grande and Thomas Orefice are attacked on theground that they allegedly signed under compulsion.Grande credibly testified, with-out contradiction, that he signed the card at the union meeting on the night of Octo-ber 14 after the men had voted to go out on strike, that he read the card before signingit, that he wanted the Union to represent him at the time he signed it, that he par-ticipated in the strike, and that he engaged in picketing activities.Orefice crediblytestified, without contradiction, that he also signed the card at the union meeting onthe night of October 14, that he signed it of his own free will, and that he participatedin the strike.I find that Grande and Orefice did not sign the union authorizationcards under any compulsion, and that these are valid cards for the purpose of deter-mining the Union's majority status.A 12th card, that signed by employee Ismael Morales, is attacked on the groundthat he signed it in blank and also allegedly under compulsion.Morales crediblytestified, without contradiction, that he signed the card about October 11, that he hadnot read the card but that he knew what it was and that he knew that signing itmeant that the Union was going to represent him, that employee Murphy had toldhim that the other employees had signed and he signed because he wanted "to backup the men" and "to be with the men," and that he signed the card voluntarily.He further credibly testified that he attended the union meeting on the night beforethe strike, that almost all the men were present at the meeting, and that he was outon strike for about 2 weeks. In answer to a question on cross-examination as towhether he wanted the Union to represent him at the time he signed the card, Moralestestified "No, sir." 8Whatever reliance Morales may have originally placed on Murphy's statement, hesaw for himself that almost all the men were at the union meeting the night beforethe strike (October 14) and supported the Union by their unanimous strike vote.His continued adherence to and support of the Union from that night on, and hisfailure to revoke or repudiate his designation either that night or thereafter, becausehe wanted "to back up" and "be with the men" was therefore based on his own inde-pendent observations beginning with the union meeting on the night before thestrike.With respect to his testimony at the hearing that he did not want the Unionto represent him when he signed the card, "it is well settled that an employee's sub-jective state of mind in signing a union card cannot negate the clear statement on thecard that the signer is designating the union as his bargaining agent." 9 I thereforefind that at all times at least since the night of October 14, Morales' designation ofthe Union as bargaining representative was not because of any alleged compulsionor misrepresentation, and that therefore his union authorization card is a valid cardfor the purpose of determining the Union's majority status as of October 15.I have hereinabove found that 12 of the 13 union designation cards attacked byRespondent are valid cards for the purpose of determining the Union's majoritystatus as of October 15.As these 12 together with the 14 concededly valid cardstotal 26 or a majority of the nonlaid-off production and maintenance employees in7 Irwin Holmes and Samuel Bronson8Morales was still employed by Respondent at the time of the instant hearing and hetestified in the presence of Respondent's officials.9Gary Steel Products Corporation,144 NLRB 1160. HENRY SPEN & COMPANY, INC.151the appropriate unit as of October 15,10 I find it unnecessary to determine the validityof Respondent's attack on the remaining designation card, that of employee RamonLugo.11c.Concluding findingsAs the Union was designated by a majority of the employees in the appropriateunit by October 15, 1963, I find that at all times on and after that date the Unionhas been, and is, the exclusive representative of all the employees in the above-foundappropriate unit for the purpose of collective bargaining within the meaning ofSection 9 (a) of the Act.123.The requests and refusalsAs previously found, early in the afternoon of Monday, October 14, the Unionsent Respondent a telegram, stating that "We represent your employees.Request animmediate appointment to negotiate labor contract."When this telegram came tothe attention of Vice President Brinster, he consulted with Joseph Eckhaus, attorneyfor Respondent and a member of its board of directors. Brinster then telephonedthe Union's office and told Union President McDonough that he was referring theUnion's telegram to Respondent's attorney and was sending the Union a telegram tothat effect.The telegram which Brinster sent that afternoon to the Union stated,"We acknowledge receipt of your wire.Will forward wire to our attorney, Mr.Joseph Eckhaus ... He will contact your office after review."At the union meetingheld that night, the Brooklyn plant employees unanimously voted to strike.Thenext morning, Tuesday, October 15, the strike was in progress as employees arrivedfor work, with strikers patrolling in the area of the Brooklyn plant with picket signs.a.The meeting on October 15About 1:30 p.m. on October 15, the first day of the strike, McDonough sawBrinster outside the plant and suggested that they get together and talk this thingover to see if they could resolve the situation.Brinster agreed, and told McDonoughto give him about 10 minutes to take care of a few things and then to come up to hisofficewith his people.The Union was represented at this meeting by PresidentMcDonough, Secretary-Treasurer Zappi, Recording Secretary Dapolito, and anemployee committee consisting of John Murphy, Thomas Pagan, and Carmine Prizzi.Respondent was represented by Vice President Brinster and President Spen.McDon-ough did most of the talking for the Union, and Brinster did most of the talking forRespondent.There is no serious dispute, and I find, that at least the following transpired atsome time during the course of this meeting:McDonough claimed that the Unionrepresented a majority of the employees, and asked for recognition and a meeting tonegotiate a contract.When Brinster questioned his claim, McDonough indicatedthat the proof was outside on the sidewalk in the number of men on strike, and askedBrinster and Spen to look out the window.13 Brinster stated that he was not familiarwith the labor laws and would like to call his attorney. Brmster then telephonedEckhaus, informed him of the presence and requests of the Union's representatives,and had McDonough speak to Eckhaus.McDonough introduced himself, requesteda meeting to resolve the situation, and indicated that he was available any time ofday or night, including Saturday and Sunday.He was unable to get a commitmentfrom Eckhaus on a definite meeting date.Eckhaus stated that he would advise hisclient not to recognize the Union unless McDonough first submitted proof in sup-port of his majority claim, and asked him to submit the signed union cards -to"the boss," Brinster and Spen.McDonough refused on the ground that they could be10 Respondent concedes in its brief that another valid union designation card was signedduring the strike on October 16 or 17 by employee Armando Torruellasn Brinstertestified that at the time of their layoff on October 14, the 11 "laid-off" em-ployees did not have a reasonable expectation of reemployment in the foreseeable futureHowever, even if the "laid-off" employees were to be counted, the Union was still desig-nated by a majority of the employees in the appropriate unit because, as Respondent con-cedes in its brief, 6 of the 11 laid-off employees signed valid union authorization cardsprior to October 15.12I find that any subsequent possible numerical loss of majority status is attributable toRespondent's unfair labor practices in refusing to recognize and bargain with the Union,as hereinafter, found, and therefore must be disregarded.Franks Bros. Company v.N.L.R.B ,321 U.S.702; Medo Photo Corporation v N.L R.B.,321 U.S. 678, 687.13 Brinster testified that he walked through the plant that morning and counted only15 nonsupervisory employees at work. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDused to hurt the men, inasmuch as he did not have 100 percent of the men signedup, and stated that he had the proof out on the sidewalk.The telephone conversa-tion ended with McDonough stating that he would be downstairs picketing and thatallEckhaus had to do was to set a time for a meeting and McDonough would bethere.McDonough then turned the telephone back to Brinster, who spoke to Eck-haus for a few minutes and hung up.McDonough also refused to comply withBrmster's request to produce the union cards as proof of the Union's majority.Themeeting ended with Brinster or Spen stating that they would be in touch with McDon-ough after they consulted further with their attorney, and with McDonough replyingthat he could be contacted "downstairs on strike" or at "strike headquarters" and giv-ing the telephone number of "strike headquarters."The chief matter in dispute as to what transpired at thismeetingrevolves aroundthe subject of an election.Thus,McDonough testified that he told Brinster andSpen,as well as Eckhaus in the telephone conversation, that he would agree to aconsent election to be held before the Board within a week or 10 days, that theywould not agree to a consent election but insisted only on a Board-directed electionthrough normal channels by the filing and processing of a petition, and that, bearinginmind what the employees told him had happened in such an election a few yearsearlier, he refused because of the inordinate delay involved in that type of an elec-tion.On the other hand, according to the composite testimony of Brinster and Spen,Brinster told McDonough that they would recognize an NLRB election through thenormal channels, McDonough stated he did not want an NLRB election because itwould be "a long drawn out" procedure and that even a consent election would takea week to 10 days, and McDonough wanted a "quickee" election such as could beheld under the auspices of the American Arbitration Association in 2 days. Eckhausdid not testify.The only other persons who testified with respect to this meeting arethe three members of the employee committee, who were called as witnesses by theGeneral Counsel.As not one of these obviously friendly employeewitnesses cor-roborated McDonough's version, I do not credit his testimony but accept the versionof Brinster and Spen, as herein set forth.b.Further effortsLater that same day, October 15, on the advice of the Union's attorney, McDon-ough sent Respondent the following telegram:We advised you yesterday that we represent a majority mf [sic!] your employ-ees and desire to negotiate a collective bargaining agreement with you. If thereisany doubt in your mind concerning our majority status after the overwhelm-ing support for the union demonstrated today in response to the strike called toprotest your unfair refusal to recognize Local 854 and your unfair "lay-off" ofemployees yesterday, we stand ready to demonstrate documentary proof of[sic!] that a majority of your employees have designated this union as their col-lective bargaining representative.Please call the undersigned to arrange for ameeting for the purpose of collective bargaining at which meeting we willpresent such documentary proof.Eugene McDonough Local 854 Axtel 7-1420.On Wednesday, October 16, McDonough approached President Spen in front ofthe plant and invited him to come to strike headquarters.When Spen arrived thereabout an hour later, he engaged in a conversation with McDonough and anotherunion official about the benefits already accorded to Respondent's employees and thefact that there were not many items left for negotiation.McDonough stated thatthe only economic demands the Union would make would involve hospitalization,pensions, and a normal across-the-board wage increase.During the course of theconversation, they tried to get Spen "to resolve this situation by having a consentelection so the people can go back to work pending the consent election." Spenrefused, stating that his attorney had advised him not to go to a consent election.McDonough explained that the reason the employees were opposed to an electionresulting from the regular Board procedure of filing a petition was because thatcould be "dragged out" for 4 or 5 months. Spen, however, refused to change hisposition.1414,The findings in this paragraph are based on the credited testimony of McDonough.Spen admitted that he appeared at the strike headquarters upon invitation, on Wednesday,October 16, and that he had a conversation with McDonough and another union officialabout the benefits received by Respondent's employees.He did not deny the conversationwith respect to a consent election,set forth in the text.To the extent that his testimonymay be regarded as a denial,I do not credit it. HENRY SPEN& COMPANY, INC.153On Thursday, October 17, the Union received at its office a letter from Eckhaus,addressed to McDonough and dated October 15. The letter stated that McDon-ough's last telegram to Respondent had been referred to Eckhaus.The letter thensummarized Eckhaus' version of his telephone conversation with McDonough onOctober 15, and stated that "I againwish to advise you, as I did yesterday, that Iwill be happy to arrange an appointment to enable you to furnish the proper docu-mentary proof in support of your claim that you have been designatedas their col-lective representative by a majority of my client's employees."The letter then con-cluded with a report which, McDonough felt, obliquely accused the Union of plug-gingthe locks of the plant and molesting and preventing employees fromgoing towork.Because hefelt that thesewere insinuationsof "criminal" conduct,Mc-Donough referred the letter to the Union's attorney for whatever action was deemednecessary.Sometime during the first week of the strike, McDonough was told thata messagewas left in his office to call Eckhaus.Thereafter, McDonough called back numeroustimes, and each time was told that Eckhaus was not in.During the period fromOctober 17 to 24, McDonough called Eckhaus' office about six times, each timeleaving his name and office number.Eckhaus never returned the calls.On oneoccasion, he was able to speak to Eckhaus' brother and partner.On that occasion,McDonough told him that he had been trying to get in touch with his brother, Mr.Joseph Eckhaus, for 3 or 4 days with reference to the Henry Spen matter, asked ifhe would "please" have his brother call McDonough, and gave him the telephonenumber of the strike headquarters.However, Eckhaus made no further attempt tocommunicate with McDonough, and McDonough never succeededin talking tohim.15On October 30 the Union's attorney sent Eckhaus the following telegram.Re: Henry Spen & Company-Local 854, I.B.T. on behalf of our client Local854 I attempted to reach you today in order to set upa meeting atwhich timeLocal 854 will make available to you documentary proof fo [sic!] its status asmajority representative of your employees.As indicated by telegram to yourclient from Local 854 dated October 15, 1963, this proof will be available atany time you will be available to receivesame.Please contract [sic!] the under-signed immediately for purposeof arrangingsucha meeting.No reply was received to thistelegram,and Eckhaus made no attempt to telephonethe Union's attorney.Nor did Respondent at any time itself file a petition for anelection with the Board.C. Concluding findingsIt iswell settled that "it is a bargaining representative's duty when an employer ingood faith questions its majority status, to offer, and it is the employer's duty toaccept, some reasonable method for ascertaining the truth of the representative'sclaim."N.L.R.B. v. New Era Die Co.,118 F. 2d 500, 504 (C.A. 3). However, theemployer "is not entitled to dictate any arbitrary method of proof."N.L.R.B. v.Moltrup Steel Products Company,121 F. 2d 612, 618 (C.A. 3). "When adequateproof is available in a reasonable manner, its offer cannot in good faith be refused."N.L.R.B. v. George Groh & Sons,329 F. 2d 265 (C.A. 10);N.L.R.B. v. DahlstromMetallic Door Company,112 F. 2d 756, 757 (C.A. 2). The cases further hold thata union's refusal to show the signed cards to the employer is "proper, since to do sowould have deprived the employees of the secrecy of choice."George Groh, MoltrupSteel,andNew Era Die, supra.Some of the methods which have been held to con-stitute reasonable and adequate 'methods of ascertaining the truth of a union's major-ity claim which an employer may not in good faith reject are: (1) havingthe unioncards checked against the employer's payroll by an impartial third party or agency,(2) holding a consent election, and (3) having a third party conduct a secret election.George GrohandMoltrup Steel, supra; N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468 (C.A. 7);The Solvay Process Company v. N.L.R B.,117 F. 2d 83,86 (C.A. 5); andFlorence Printing Co. v. N.L.R.B.,333 F. 2d 289 (C.A. 4).In theinstant case,at the very first meeting between the parties on October 15,Union President McDonough refused the requests of Respondent's Attorney Eckhausand Vice President Brinster to submit the signed cards to "the boss," as "was proper,"but instead offered to prove the Union's majority status by having a quick electionconducted by an impartial agency such as the American Arbitration Associationbecause that would obviate the inordinate delay involved in Board procedures for an15The findings in this paragraphare based on the credited and undenied testimony ofMcDonough. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection,as previously found.This was an obviously reasonable and adequatemethod of ascertaining the truth of the Union'smajority claim,which Respondentcould not in good faith refuse.Respondent's insistence upon the submission of themembership cards to Respondent or an election by the Board through normal chan-nels as the only acceptable methods was clearly arbitrary.Under these circum-stances, the Union's refusal to comply with Respondent's requests did not justify therefusal of Respondent to recognize and bargain with the Union.What was said in arecent decision by the Court of Appeals for the Fourth Circuit applies with equalforce to the facts in this case. "If the company had any doubts when it wasapproached by the union,it could have agreed to the private election suggested bythe union or it could have itself petitioned the Board under section 9 (c) (1) (B) fora representation election."Florence Printing Co., supra,at 292.But this is not all.Respondent still had additional courses to pursue.Thus, aspreviously found, McDonough almost immediately thereafter yielded to Respondent'srequest and in his telegram of December 15 announced the Union'swillingness andreadiness to submit the requested documentary proof if Respondent would onlyarrange a meeting for that purpose.But instead of arranging such a meeting, Eck-haus merely advised McDonough by letter, dated October 16, that he "would behappy to arrange an appointment"for that purpose.However, Eckhaus never madegood on this statement.Not only did he not arrange such an appointment but,except for one unsuccessful telephone call to the Union's office, never even attemptedto arrange such an appointment.McDonough had given Brinster the telephone num-ber of the Union's office and of the strike headquarters at the Ad Way bar, located afew streets from the plant.Eckhaus had the telephone number of the Union's office.In their telephone conversation with Eckhaus on October 15, McDonough statedthat he would be downstairs picketing and that all Eckhaus had to do was to set atime for a meeting and McDonough would be there,as previously found.At thatsame meeting,McDonough also told Brinster and Spen that he could be contacted"downstairs on strike"or at "strike headquarters,"also as previously found.Thus,Eckhaus could have readily communicated with McDonough either directly orthrough Brinster to inform McDonough of a date for a meeting for the purpose ofsubmitting the requested and proffered documentary proof of the Union'smajority.Yet, despite McDonough's repeated calls to Eckhaus'office, where he left his nameand telephone number each time, and despite his urgent plea to Eckhaus'brotherto have Eckhaus return McDonough's call, Eckhaus made no further effort to com-municate with McDonough.Indeed,McDonough made a still further concessionwhen on October 17 he tried to persuade President Spen to agree to a consent elec-tion so that the employees could return to work pending the holding of such anelection, as previously found.But Spen refused on the ground that his attorney hadadvised not to go to a consent election, also as previously found.Finally,the Union'sattorney also made efforts to have Eckhaus arrange a meeting to enable the Unionto submit the requested documentary proof ofitsmajority claim.After having unsuc-cessfully tried to contact Eckhaus, the Union's attorney sent him a telegram on Octo-ber 30 in which he reiterated the Union's readiness to submit the requested documen-tary proof in support of its majority representation claim whenever Eckhaus wasavailable and requested that Eckhaus"please contact the undersigned immediatelyfor the purpose of arranging such a meeting."Eckhaus never responded to this tele-gram,and never attempted to communicate with the Union's attorney.It is clearly apparent that Respondent had a number of additional adequate andreasonable courses to pursue if it did in fact have a good-faith desire to ascertain thetruth of the Union's claim.Thus, Respondent could readily have arranged a meetingto see and check the proffered signed union cards, the very proof it had requested;it could have agreed to go to a consent election; and it even could have noncoercivelyasked the strikers if they wanted the Union to represent them(Blue Flash Express,Inc.,109 NLRB 591). Respondent steadfastly pursued none of these courses. Insharp contrast is the treatment accorded by Respondent to the Shop Committee withwhich, the record clearly demonstrates,Respondent preferred to deal.Thus, aspreviously found, only 2 years earlier Respondent recognized the Shop Committee asthe bargaining representative of the Brooklyn plant production and maintenanceemployees on the mere oral assertion that 80 percent of the employees had voted forit in a secret ballot electionRespondent continued to recognize the Shop Committeeas late as September and October,1963, despite the fact that Brinster knew at thattime that the employees no longer wanted the Shop Committee to represent them.Instead, as previously found,Brinster addressed the assembled employees to "buildup the Committee," assuring them that he respected and believed in the Committeeand wanted"tomake a go of it,"and pleading with them not to let it "go down the HENRY SPEN & COMPANY, INC.155drain."Thereafter,Brinster continued his inquiries and expressed interest in theprogress of the committeemen's efforts to maintain the Committee as a functioningorganization,all as previously found."The undeniable fact is that a majority of the employees had authorized the Unionto bargain collectively for them and Respondent took no reasonable steps to ascertainthe facts"(New Eia Die, supra)but "took the chance of what they might be"(Dahl-stromMetallic, supra).Indeed, the record warrants the conclusion that Respond-ent "assiduously avoided giving the Union any opportunity to substantiate its claims.Such conduct is not indicative of good faith."16N.L R.B. v. Philamon Laboratories,Inc.,298 F. 2d 176, 180(C.A. 2). Ifind that by refusing to recognize and negotiatewith the Union on and after October 15,1963, Respondent refused to bargain withinthe meaning of the Act and thereby violated Section 8(a)(5) and (1).17F. Interference, restraint, and coercion during the strike18The Alabama-Williams Association is a Respondent-endowed fund used for thepurpose of loaning money to employees.The president of the Shop Committee isautomatically the employee-trustee of this Association; Plant Superintendent Hansenis the Respondent-trustee.When an employee desires a loan, he fills out a printedapplication form which he signs and submits to the president of the Shop Committee.If the president approves the loan, he and two other committeemen sign the appli-cation.The president then submits the application for the approval and signatureof Superintendent Hausen, who, in turn, then sends it upstairs to the comptroller. Ifthe comptroller determines that the applicant is in good standing in the sense thathe had no other upaid loans outstanding and had not been in default on any priorloans, and that funds are available, he then issues a check payable to the applicant,which is sent down for the signatures of Hansen and the president of the Shop Com-mittee.The latter then gives the check to the applicant.In October 1963 Frank Grande was the employee-trustee by virtue of being presi-dent of the Shop Committee. Before the strike, employee Migliozzi had filled outan application for a $50 loan, payable at $5 a week, for the purpose of a car pay-ment.Grande received Migliozzi's signed application on October 14, the day beforethe strike.When Grande received the application, it already contained the requiredsignatures of two other committeemen.Grande approved and signed the application,and placed it on Superintendent Hausen's desk when he was ready to leave for theday.The next day, October 15, both Grande and Migliozzi joined the strike andwere on the picket line.When Migliozzi's check was not forthcoming during the week, he began pressingGrande because he needed it for the car payment. So either during the latter partof the first week of the strike or early in the second week, Grande went into the officeand asked Hansen about the check for Migliozzi's loan.Hansen stated that "theywere not sending it down."Grande exclaimed, "What do you mean they are notsending it down!"Grande then explained that the loan association was supposed tooperate independently of other considerations.But Hansen insisted that "upstairs"would not send it down.Grande was picketing during the entire first week of the strike in front of the plant.Migliozzi also picketed.Both of them continued to participate in the strike for itsduration.Migliozzi did not receive his check until November 12, about a week afterthe strike ended and he and Grande had returned to work.On all prior occasions when the Shop Committee president submitted an approvedapplication on Hausen's desk at the end of the workday, it took no more than a dayor two before the applicant's record was checked and a check was issued and signedby Hansen and the Committee president. If the normal practice had been followedinMigliozzi's case, Grande would have received the check by Wednesday, October 16,for submission toMigllozzi.Respondent offered no explanation either at thehearing or in its brief for its deviation in this case from the past established practice.16 In my view of the instant case, I deem it unnecessary to reply on, and therefore havenot considered whether on this record any weight should be accorded to, the admitted factthat Respondent's representatives knew that a majority of the Brooklyn plant productionand maintenance employees were not working in the plant during the strike period inOctober.17 As the Respondent's conduct in this respect clearly prolonged the strike, I further findthat the strike was converted into an unfair labor practice strike beginning with the meet-ing on October 15, 1963.IsThe factual findings in this section are based on the credited and uncontradicted testi-mony of Frank Grande and upon uncontested documentary exhibits. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Respondent's counsel objected at the hearing to the introduction of the testi-mony with respect to the foregoing events on the ground that it was not relevant toanything alleged in the complaint, the General Counsel pointed to paragraph 15 ofthe complaint 19 and contended that Respondent's failure to approve Migliozzi's loanuntil after the strike had ended was in reprisal for his strike activity.Despite thisstatement, Respondent did not call Hausen or the comptroller or any other personwith direct knowledge of the events as witnesses to explain why the check was notissued and delivered in the same expeditious manner as it had been before the strike.The Respondent's representatives were the only ones who knew the true reason for the.failure to issue the check until about a week after the strike.Under these circum-stances, Respondent's unexplained failure to call such persons as witnesses warrantsthe inference, which I herein make, that their testimony would have been adverse toRespondent20Upon consideration of all the foregoing, I find that Respondent's refusal and failureto issue the check to striker Migliozzi from the Alabama-Williams fund while thestrikewas in progress was an act of retaliation because he joined with his fellowemployees in the protected concerted activity of striking.By such conduct, Respond-ent interfered with, restrained, and coerced its employees in the exericse of theirrights guaranteed by Section 7 of the Act and thereby violated Section 8 (a)( I) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section IH, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and that it take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that Respondent refused to recognize and negotiate with the Unionin violation of Section 8(a)(5) and (1) of the Act, I will recommend that, uponrequest, Respondent recognize and bargain collectively with the Union as the exclu-sive representative of all its employees in the appropriate unit with respect to ratesof pay, wages, hours, and other terms and conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.My finding(see footnote17, supra)that the strike was converted into an unfair labor practicestrike does not require any additional remedy, as Respondent immediately reinstatedall strikers who desired to return to work.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 854, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organization within the meaning of Section2(5) of the Act.2.All production and maintenance employees of Respondent employed at itsBrooklyn, New York, plant, exclusive of office clerical employees, managerial employ-ees, guards, and all supervisors as defined in Section 2(11) of the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9(b) of the Act.3.At all times on and after October 15, 1963, the above-named Union has been,and still is, the exclusive representative of all the employees within the aforestatedappropriate unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment, within the mean-ing of Section 9(a) of the Act.19 This paragraph alleges that Respondent "engaged In reprisals against his employeesbecause they engaged in the strike and concerted work stoppage described above inparagraph 14."2OInterstate Circuit, Inc. v. U.S.,30'6U.S. 208, 226;Dandridge Finishing Company,Inc.,142 NLRB 1141, 1145;Michael Benevento and John Benevento d/b/a M. BeneventoSand & Gravel Co.,131 NLRB 358, 364, enfd. 316 F. 2d 224 (C.A. 1). HENRY SPEN&COMPANY, INC.1574.By refusing to recognize and bargain collectively with the Union as such exclu-sive representative at all times on and after October 15, 1963, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By such conduct and by the refusal and failure to process a loan for a strikingemployee in retaliation for his joining his fellow employees in engaging in a pro-tected strike activity,Respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act and therebyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.6.The strike which commenced on October 15, 1963, was on and after that dayprolonged by Respondent's unfair labor practices in refusing to recognize and bargaincollectively with the Union,and hence was an unfair labor practice strike.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.8.The Respondent did not engage in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act by its conduct in laying off and not recalling 11named employees.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended,I herebyrecommend that the Respondent,Henry Spen & Company, Inc., Brooklyn,New York,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Taking economic reprisals against its employees for engaging in the protectedactivity of a strike or for engaging in any other protected concerted activity.(b)Refusing to recognize and bargain collectively with Local 854, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America asthe exclusive representative of its employees in the following appropriate unit:All production and maintenance employees at its Brooklyn, New York,plant,exclusive of office clerical employees,managerial employees,guards, and all super-visors as defined in Section 2 (11) of the Act.(c) In any like or related manner interfering with,restraining,or coercing employ-ees in the exercise of their right to self-organization,to form, join, or assist theabove-named or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right is affected by the provisos inSection 8(a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Upon request,bargain collectively with the above-named Union as the exclu-sive representation of the employees in the aforestated appropriate unit, with respectto rates of pay,wages, hours of employment,or other conditions of employment, and,if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its place of business in Brooklyn,New York, copies of the attachednoticemarked"Appendix A." 21Copies of said notice, to be furnished by theRegional Director for Region 2, shall,after being duly signed by a representative ofthe Respondent,be posted by it immediately upon receipt thereof,and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by said Respondent to insure that said notices are not altered,defaced, orcovered by any other material.(c)Notify the said Regional Director,in writing,within 20 days from the date ofthisDecision and Recommended Order, what steps the Respondent has taken tocomply therewith.22221In the event that this Recommended Order shall be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand Order."'In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read* "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith." 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDI further recommend that the complaint be dismissed insofar as it alleges that theRespondent engaged in unfair labor practices within the meaning of Section 8 (a) (3 )and (1) of the Act by discharging and failing to recall 11 named employees.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL, upon request, recognize and bargain collectively with Local 854,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America as the exclusive representative of all the employees in the bargainingunit described below, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and, if an agreement is reached, embody itin a signed contract.The bargaining unit is:All production and maintenance employees at our Brooklyn, New York,plant, exclusive of office clerical employees, managerial employees, guards,and all supervisors as defined in Section 2(11) of the Act.WE WILL NOT take economic reprisals against any employee for engaging inthe protected activity of a strike or for engaging in any other protected concertedactivity.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extent that suchright may be affected by the provisos in Section 8 (a) (3) of the Act.HENRY SPEN & COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have any ques-tion concerning this notice or compliance with its provisions.InternationalHod Carriers, Building and Common LaborersUnion of America,Local #1082,and itsAgent,George Tarr[E. L. Boggs Plastering Company]andJones&Jones, Inc.,and Progressive Plastering & Lathing Contractors'AssociationInternationalHod Carriers,Building and Common Laborers,Local#1082andJones & Jones, Inc., and Progressive Plaster-ing & Lathing Contractors'Association.Cases Nos. 21-CB-1969, 21-CB-201f, 21-CC-549, V-CC-567, and 21-CB-2091.De-cember 15, 1964DECISION AND ORDEROn August 27, 1963, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain150 NLRB No. 19.